 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDFirestone Steel Products Company, a Division of Fire-stone Tire and Rubber Company and InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America, UAW, Peti-tioner. Case 25 RC 6649March 23. 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING ANI) MEMBERS JENKINSAN) PNELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 25 of theNational Labor Relations Board on June 28, 1977,'an election by secret ballot was conducted in theabove-entitled proceeding on July 28, under the di-rection and supervision of said Regional Director.Upon the conclusion of the election, a tally of ballotswas furnished the parties in accordance with theBoard's Rules and Regulations, Series 8, as amended.The tally of ballots shows that there were approxi-mately 425 eligible voters and that 409 ballots werecast, of which 207 votes were cast for and 154 againstthe Petitioner, and 48 ballots were challenged. Thechallenged ballots are not sufficient in number to af-fect the results of the election.On August 4, 1977, the Employer filed timely ob-jections to the election. Pursuant to Section 102.69 ofthe Board's Rules and Regulations, an investigationwas conducted under the direction and supervision ofthe Regional Director, and, on October 31, 1977, heissued and duly served on the parties his Report onObjections and notice of hearing. In his report, herecommended that the Employer's Objections 1, 2, 4,6, and 8 be overruled in their entirety and that Objec-tion 3A be overruled only insofar as it relates to thePetitioner's alleged threats to force the Employer todiscriminate against employees who did not supportthe Petitioner. The Regional Director ordered that ahearing be held with respect to the issues raised byObjections 3A, 3B, 5, and 7.Thereafter. on November 28, 1977, the Employerfiled timely exceptions to the Regional Director's re-port, requesting that the Board set aside the RegionalDirector's recommendation that Objections 2 and 6be overruled and that these objections be included inthe notice of hearing. The Petitioner filed an answer-ing brief. On January 26, 1978, the Employer offeredto submit additional evidence which previously hadbeen unavailable in support of' its exceptions. Thisevidence was accepted on January 30, 1978. On Feb-I All dates are 1977 unless otherwise statedruary 6, 1978, the Petitioner filed a response to theEmployer's offer of submission.On March 31, 1978, the Board issued a Decisionand Order directing hearing2in which it rejected theEmployer's contention that certain of its employees,who were supporters of the Petitioner, were alsoagents of the Petitioner, and that statements made bythem were objectionable within the context of Objec-tions 2 and 6. Accordingly, the Board adopted therecommendations made by the Regional Director inhis report and ordered the case referred to him for thepurpose of arranging the hearing which he had di-rected with respect to the issues raised by Objections3A, 3B, 5, and 7.In the Regional Director's initial order directing ahearing, the scope of the issues so presented was de-fined with particularity. The hearing with respect toObjection 3A was to focus on whether any threatswere made, authorized, or ratified by the Petitionerconcerning the type of inducement used to persuadeemployees to sign authorization cards. The hearingon Objection 3A also was intended to cover similarthreats not to represent employees who failed to sup-port the Petitioner. Evidence concerning Objection3B was to address the issue of whether the Petitioneror its employee supporters3threatened employeeswith physical harm if they opposed the Petitioner.Evidence taken with respect to Objection 5 was forthe purpose of determining whether the election wasconducted in an atmosphere of fear and violence as aresult of the assembly of a group of persons at theentrance to the Employer's plant on the evening ofthe election, prior to the closing of the polls. Finally,as the allegations underlying Objection 7, with re-spect to statements made by the Petitioner's paid or-ganizer and agent, also were considered by the Re-gional Director in his treatment of Objection 3A, noother specific instructions were added with respect toObjection 7.Pursuant thereto, a hearing was held before Hear-ing Officer Brenda Michelle Robinson, and on Octo-ber 4, 1978, the Hearing Officer issued and served onthe parties her Report on Objections and Recommen-dations to the Board. Upon consideration of the evi-dence presented, the Hearing Officer recommendedthat Objections 3A, 3B, and 5 be sustained and Ob-jection 7 be overruled. She further recommended thatthe election be set aside and a new election ordered.Thereafter, the Petitioner and the Employer filedtimely exceptions to the Hearing Officer's Report onObjections and Recommendations to the Board. Peti-2235 NlRB 548 (1978).Evidence of threats made by employees, although they were not agents ofthe Petitioner. was to he considered in connection with the allegation inObjection 5 that a general atmosphere of fear and violence existed at thetime of the election.241 NLRB No. 57382 FIRESTONE STEEL PRODUCTS COMPANYtioner excepts to the credibility resolutions made bythe Hearing Officer and to the Hearing Officer's sus-taining Objections 3A, 3B, and 5. The Employer ex-cepts to the overruling of Objection 7 and to theHearing Officer's failure to find, within the context ofObjection 3A, that the Petitioner authorized or rati-fied threats made by employees to other employeesregarding discrimination against employees who didnot support the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the Employer's objec-tions, the Hearing Officer's report, the exceptions, andthe entire record in this case, and hereby concludesthat the Employer's objections should be overruled intheir entirety, and that a certification of representa-tive should issue.In summarizing the evidence in support of Objec-tion 3A, the Hearing Officer recounted testimonyconcerning statements made by four employees whowere supporters of the Petitioner, as well as state-ments made by Rex Wiseman, Petitioner's paid orga-nizer. Credited testimony4indicates that during thecourse of the campaign the employee supportersmade various statements for the express purpose ofpersuading employees to support the Petitioner andsign authorization cards.5However, as we have previ-ously found that employee supporters of the Peti-tioner were not acting as agents on its behalf, suchconduct is not objectionable under Objection 3A un-less Petitioner made, authorized, or ratified suchstatements. The Hearing Officer found that no suchauthorization or ratification had occurred. AlthoughWiseman testified that he had instructed employeesupporters that signing an authorization card wasuseful evidence of union activity, the Hearing Officerconcluded that employees misinterpreted Wiseman'sThe Petitioner has excepted to the credibility resolutions of the HearingOfficer with respect to the statements made by these four employees. It is theestablished policy of the Board not to overrule a hearing officer's credibilityresolutions unless a clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. The Coca-Cola Bottling Companyof Memphis, 132 NLRB 481., 483 (1961): Stretch-Tex Co., 118 NLRB 1359,1361 (1957). We find no sufficient basis for disturbing these credibility reso-lutions in this case.This testimony indicates that employees Douglas Abner, Ernie Walker,Jr., Alvie Stone, and Donald R. Hutchinson, at various times pnor to theelection, told other employees that if they signed an authorization card andwere thereafter fired or laid off, they would receive the support of the Peti-tioner and would be reinstated. Other employees were told that they hadbetter sign a card for their own good or that if they signed a card, they wouldbe one of the first ones called back. Conversely, employees were told that ifthey did not sign a card they would be in trouble or would be sorry. Atdifferent times, employees were told that if they did not sign a card and werethereafter fired or laid off, they would not be called back; the Petitionerwould not be able to get them recalled or know whom to call back; thePetitioner could not help such employees: or more generally, the Petitionerwould not back them up.remarks to mean that signing such a document wasnecessary in order to obtain protection against beinglaid off or discharged, and that they thereafter con-veyed this misinterpretation without the Petitioner'sauthorization or ratification to other employees.Based on the finding of a misunderstanding in thisregard, we adopt the Hearing Officer's finding thatsuch statements by employee supporters of the Peti-tioner do not constitute objectionable conduct.The Hearing Officer also found that during thecourse of the election campaign Rex Wiseman, thePetitioner's organizer, spoke at a meeting before em-ployees. She credited employee Delores Soaper who,as stated in the Hearing Officer's report, testified that"Wiseman said something to the effect that if a per-son had not signed a card, the union would not helpthat person get his job back whether that person wasfired for union activities or for any other purpose."Inconsistent with this finding with respect to Soaper'stestimony, however, is the Hearing Officer's statementin her report with respect to the issues raised by Ob-jection 7. In this section of the report she states, introo:The conduct complained of in Objection 7 hasbeen discussed in connection with Objection 3B[sic], wherein it was found that Rex Wiseman didnot tell employees at union meetings and othertimes, if they did not support [the Petitioner] bysigning union cards and otherwise before theelection, and the [Petitioner] became the collec-tive bargaining representative, they would not besupported by the union in layoff and recall situ-ation [sic], and in other ways, and would be thusdiscriminated against in a collective bargainingunit. [Emphasis supplied.]As noted above, the Hearing Officer recommendedthat Objection 3A be sustained and Objection 7 beoverruled.Given such clearly inconsistent findings, our nor-mal deference to a hearing officer's credibility find-ings is inapplicable in reviewing whether allegedlyobjectionable statements were made by Wiseman astestified to by Soaper. In the present situation, we arecompelled to make an independent evaluation of thetestimony.In reexamining the evidence on record, we find thatthe Hearing Officer, in paraphrasing the testimony ofDelores Soaper, failed to provide the complete con-text within which Soaper gave her responses. Oncross-examination, the relevant part of the recordcontains the following material:Employer's Counsel: Do I understand thatMr. Wiseman said at the union meetings that ifthey had signed a union card and they were laid383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff that the union-laid off or fired, that theunion may help them get their jobs back?Soaper: YesEmployer's Counsel: Did he state the oppositeof that, that if they had not signed a union cardand were laid off or fired that the union wouldnot be able to help them get their job back?Soaper: Not to my knowledge. I mean, fromwhat I can remember, he said that if you did signthe card and you happened to be fired for unionactivities that the union would assist you in get-ting your job back.Employer's Counsel: And then did you under-stand from what he said, everything that he said,that if you had not signed the card that the unionwould not help you get your job back, whetheryou were fired for union activities or for anyother purpose?Soaper: I think it was something to that effectthat he said.On the other hand, Wiseman, in denying that he evertold employees that the Petitioner would not supportthem if they did not sign authorization cards, testifiedas follows:Petitioner's Counsel: Did you at any unionmeeting tell employees that if they signed aunion card the union would give them their sup-port but if they didn't sign a union card theunion would not bother with them?Wiseman: No, I did not say that.Petitioner's Counsel: Did you ever say any-thing like that?Wiseman: I never said anything near like that.The only thing that I said is, if you are fired forunion activities it is helpful if you have somekind of documentary evidence, and a union card,along with other things, could be used as docu-mentary evidence. That's the only advantage youhave between signing a card and not signing acard.In determining which witness gave the more accu-rate description of what was said by Wiseman in thepresence of Soaper, the conflict herein lies betweenWiseman's unequivocal denial that he never threat-ened employees at meetings that the Petitioner wouldwithhold support from employees should they fail tosign a union card and Soaper's recollection that shethought that he had said something to that effect.Furthermore, this latter statement came in responseto an inquiry as to what she did "understand fromwhat [Wiseman] said, everything that he said." (Em-phasis supplied.) In addition, even this vague agree-ment with the questioner was elicited only after a rep-etition of a leading question, with the first responsebeing a denial of the particular statement hypothe-sized by the questioner.It therefore appears that Soaper's testimony doesnot constitute direct evidence as to what specificallywas said by Wiseman, but rather was at most hersubjective interpretation of the entirety of Wiseman'scomments to the employees. As such, we do not con-sider Soaper's recollection to be a foursquare contra-diction of Wiseman's denials. Furthermore, it appearsthat the more likely explanation for the lack of con-gruity between Soaper's recollection and Wiseman'sdenials resides in the analysis presented by the Hear-ing Officer for her finding that Petitioner did not au-thorize or ratify similar statements made by employ-ees as outlined in footnote 5 above.6In that context,as noted above, the Hearing Officer concluded thatthe employees misunderstood Wiseman's remarksconcerning the value of documentary evidence ofunion support, which in themselves are not objection-able. Consequently, we credit Wiseman's denials thathe had made the statements attributed to him bySoaper. Furthermore, we find that the credited testi-mony of Ernie Walker with respect to his recollectionof statements made by Wiseman is not evidence ofany objectionable conduct. Walker testified thatWiseman had told employees that after the Petitionercame in, persons who supported and worked for thePetitioner would receive help in getting their jobsback if they were discharged, and that he would notrun off and leave them. Walker's testimony indicatesmerely that Wiseman promised continued support forsupporters of the Petitioner if they were discharged,and this is in no respect threatening.7Accordingly, wefind that the evidence does not support a finding that6 These statements, found not to have been authonzed or ratified by thePetitioner, included assertions that the Petitioner would not support or helpemployees who failed to sign authorization cards.7 In crediting the testimony of Soaper and Walker, the Hearing Officeralso noted that their testimony was corroborated in part by the testimony ofHarper and Fletcher, but refrained from otherwise crediting the testimony ofthe latter two witnesses. Given that the Hearing Officer failed to credit in-dependently the testimony of Harper and Fletcher, and the Employer in itsexceptions has failed to except specifically to this limited finding, we neednot consider what effect their testimony, if independently credited, wouldhave on the merits of Objections 3A and 7. Nevertheless, assuming arguendothat this additional testimony was independently credited, our conclusionswould not be affected. We note that Harper prefaced his testimony, both ondirect and on cross-examination, with the caveat that it was the "essence" ofwhat Wiseman had said or let him know. After being advised to state as wellas he could what was said, he stated, "If we hadn't signed a Union card, thatthey Ithe Petitioner] would not give us their support in getting our jobsback." As this statement allegedly came in the context of a discussion of thecase of another employee who was discharged during the organizing cam-paign for the stated reason of absenteeism, it appears that Wiseman's state-ment was again, without more, specifically addressed to the problems ofdocumentary evidence of union activity for those employees who subse-quently encountered possible discriminatory retaliation. Likewise, Fletcher'saccount that Wiseman said that he had no use for those who did not signcards, when coupled with his additional testimony that the comment cameduring a discussion of union support for those faced with "trouble" from theEmployer, yet again appears to reflect no more than an expression of thefutility of alleging discrimination absent proof of union support.384 FIRESTONE STEEL PRODUCTS COMPANYthe Petitioner made, authorized, or ratified threaten-ing statements to employees within the scope of Ob-jections 3A and 7.In her treatment of the evidence in support of Ob-jection 3B, relating to whether the Petitioner or itsemployee supporters threatened employees withphysical harm if they opposed the Petitioner, theHearing Officer concluded that on two occasions em-ployees made such threats.8The Hearing Officerfound that the first incident occurred on July 15,about 2 weeks before the election. According to theevidence, employee Frank Hamilton was with agroup of other employees at the plant's entrance. Asemployee James Hendrick tried to drive his carthrough the entrance, the group stood in front of hiscar blocking his entry. Hamilton came over to thedriver's side of the car and faced Hendrick. Hen-drick's window was shut at the time, and there is noevidence that either person spoke to the other. At thatpoint Hamilton struck the driver's window with hisfist, and Hendrick responded by quickly drivingthrough the entrance. The window of the car did notbreak and there is no evidence of any damage to thecar.The Hearing Officer's conclusions with respect tothe second incident are based exclusively on the testi-mony of employee Steve Newman. According toNewman, he was told by employee Bobby Winsteadon the night of the election that the latter had beenrun off the road the previous night as he was drivinghis truck home from a company picnic. Doug Abner,an employee who supported the Petitioner, was iden-tified as the person responsible for the incident, but itwas not reported that Abner said anything to Win-stead in relation to the incident.The Hearing Officer found that these two incidentscontributed to the creation of an atmosphere of fear,confusion, hostility, and violence.9We disagree. Ineach of these two incidents, there is no report thateither of the two employees accused of the miscon-duct said anything which would have directly con-nected their behavior with the election campaign. Thefact that Hamilton and Abner were otherwise knownto support the Petitioner is not sufficient, in itself, toestablish that the reported acts impermissibly taintedthe atmosphere surrounding the election. Further-more, the Hearing Officer improperly concluded,based solely upon Newman's testimony, that Abnerran Winstead's truck off the road. At the hearing, the' In addition, the Hearing Officer found that two other alleged threatseither did not occur or were unrelated to the union sentiments of the partici-pants. No exceptions have been filed relating to her finding that no objec-tionable conduct occurred in those instances. Furthermore, no evidence wasreceived regarding any such threats being made by the Petitioner or itsagents.For further discussion of this finding, see the analysis with respect toObjection 5, infra.Petitioner objected to Newman testifying with respectto what Winstead had told him in relation to thisincident because it had not been established that theincident had occurred. The Hearing Officer, in rulingthat such testimony was admissible, noted that thetestimony was addressed to rumors circulating at theplant during the election. As this evidence was notadmitted to show the truth of the matter stated, theHearing Officer was not warranted in so concluding.Consequently, we conclude that Objection 3B is with-out merit.With respect to the final outstanding objection, Ob-jection 5, the Hearing Officer concluded that the con-duct of a large gathering of employees located at theentrance to the Employer's premises on the night ofthe election created an atmosphere of fear, confusion,hostility, and violence that rendered a free expressionby the employees of their choice in the election im-possible.'0For the reasons stated below, we disagreewith this conclusion.The election in the instant proceeding occurred onJuly 28, with the voting periods split into two ses-sions. The first session lasted from p.m. to 3:15 p.m.,and there is no allegation that any misconduct oc-curred during this time. The second voting sessionlasted from 10 p.m. to 12:30 a.m. At the beginning ofthe second session, the Employer's second-shift em-ployees, numbering approximately 125 out of a workforce of about 450 employees, were present in theplant, having begun their shifts earlier in the day.During the course of the second voting session, sec-ond-shift employees finished their shift and left theplant. Concurrently, a similar number of third-shiftemployees, whose reporting time varied between10:30 and 12 p.m., arrived at the plant. The bulk ofthe third-shift employees, however, was due to reportby 11 p.m. It appears that employees were releasedfrom work in groups so as to be able to vote in theelection.On the evening of the election, commencing about8:30 p.m., a crowd began to gather at the plant en-trance which leads to the parking lot and is locatedapproximately 200 yards from the plant buildings.Although reports of the size of the crowd varied, theHearing Officer found that 20 to 25 people were atthe entrance at 10 p.m. and that the number in-creased to 75 to 100 at 1:30 a.m., an hour after thepolls had closed. Estimates given as to the number ofpersons at the plant entrance after 12 p.m. and beforethe polls closed ranged from 30 to 80. The testimonyindicates that some of those at the entrance stood inthe roadway, held signs, and leafleted cars that droveby them. While this activity might have caused carsl0 The Hearing Officer concluded that the evidence in support of Objection5, independent of as well as in conjunction with the evidence of threats insupport of Objection 3B, warranted setting aside the election.385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto slow down or stop momentarily, there is no evi-dence that access to or egress from the plant was oth-erwise interrupted during the course of the evening.Further evidence shows that, as the evening pro-gressed, the crowd became increasingly noisy andthat persons would cheer or boo cars as they droveby.The Hearing Officer credited the testimony of thePetitioner's organizer, Wiseman, who stated that hewas present at the entrance three times on the eveningof the election-once at 9:45 p.m. prior to the reopen-ing of the polls, once upon leaving the plant after thepolls had opened, and the third time at 12:30 p.m. atthe closing of the polls. Although he spoke with per-sons at the plant entrance, the credited testimony in-dicates that he did not leave the car at these times,and that he spoke briefly to the persons assembledthere.Third-shift employees who entered the plant priorto their shift circulated reports that a crowd had gath-ered at the plant entrance. Other employees saw theactivity at the plant entrance from doors to the plantclosest to the entrance, and additional employees hada chance to observe the crowd when they would walkout of the plant while on a workbreak. Finally, sec-ond-shift employees passed the crowd upon leavingthe plant. There is no evidence to indicate that thesounds emanating from the plant entrance were heardin the polling area, which was on the far side of theplant from the entrance and out of view.We do not agree with the Hearing Officer that theevidence in support of Objection 5 warrants settingaside the election. Evidence of electioneering and ofcrowds assembled while an election is being con-ducted does not, in itself, constitute objectionableconduct. Sewanee Coal Operator's Association, Inc.,146 NLRB 1145 (1964). Furthermore, a close exami-nation of the record does not reveal that persons inthe crowd engaged in activity which impermissiblyinterfered with the election atmosphere. Although theEmployer called many persons to testify in support ofits objections, not one of them was a third-shift em-ployee who had to pass through the entrance on thenight of the election. Of those persons who did testify,almost all of their testimony related to what they ob-served from outside the plant building located ap-proximately 200 yards from the entrance, or whatthey saw on leaving the plant premises after 12 p.m.,after they had voted. Although several employees tes-tified that they saw beer cans being thrown, this evi-dence is likewise limited to observations made eitherfrom the plant or as employees were leaving thepremises after 12 p.m. that evening, after all third-shift employees were scheduled to report to work. Wefind employees' observations made at night concern-ing conduct which took place 200 yards from them atthe plant's entrance to be of limited value. Conse-quently, we find the generalized testimony that beercans were thrown at the entrance during the course ofthe evening is insufficient to warrant a finding thatemployees were coerced or threatened as they enteredthe premises. Moreover, as the remaining testimonyrelated to a beer can being thrown at cars on twooccasions after 12 p.m. while those cars were leavingthe plant, this testimony does not establish evidenceof interference with the election. By that time allthird-shift employees were scheduled to be inside theplant, and there has been no showing that employeeswho had not yet voted saw or were made aware ofthese incidents. Furthermore, additional evidencethat shouting and electioneering occurred at the en-trance prior to the close of the polls may not consti-tute objectionable conduct absent a showing thatsuch activity was audible at the polls. No such show-ing has been made in this case.Further evidence supports our finding that the ac-tivity which occurred at the entrance did not interferewith the election. Although, from the leafleting andother activities of the crowd, it appears that personsin the crowd generally supported the Petitioner, thereis no evidence that the gathering had been formallyorganized by Petitioner or its adherents. Wiseman'sbrief presence at the plant entrance on these occa-sions, while entering or leaving the plant, also doesnot show that he directed, authorized, or condonedtheir presence at the time. Moreover, there is evidencethat some of the participants had arrived in anticipa-tion of being able to observe the counting of the bal-lots after the polls closed, which had been the Em-ployer's initial position." In any event, the mood ofthe crowd was not cast in a singularly ominous tone,as it appears that at least some had come to celebratewhat they considered to be a successful organizingcampaign. That this was the context is revealed bythe testimonies of witnesses called by the Employer.Phillip Fletcher called the assembly a "party;" Mi-chael Walden described the crowd at the entrance as"laughing, hollering and carrying on," and JamesPrice stated that those at the entrance appeared to bewhooping and hollering, playing music on radios, and"just having a good time." Furthermore it appearsthat the crowd was not made up exclusively of em-ployees, as it appears that children were also presentamong the adults.While the Hearing Officer cited additional testi-mony of events that were observed after employeeshad voted and as they were leaving the plant, we findsuch conduct did not interfere with the election" On the evening of the election, the Employer's attorney ad ised Wise-man that employees would not be able to enter the plant to observe thecounting of ballots, contrary to earlier indications.386 FIRESTONE STEEL PRODUCTS COMPANYwhere, as here, there has been no showing that suchactivities were observed by employees who had notyet voted.Based on the above, it does not appear that theconduct of persons gathered at the plant's entranceon the night of the election created an atmosphere offear, confusion, hostility, or violence. We thereforeconclude that the evidence presented in support ofObjection 5 lacks merit and that this objection isoverruled.Accordingly, as we have overruled the Employer'sobjections in their entirety2and the tally of ballotsshows that the Union has received a majority of thevalid ballots cast, we shall certify it as the exclusivebargaining representative for the employees in the ap-propriate unit.12 We also reject the Employer's request that we find merit in its Objection6. which has been previously overruled. on the ground that, in accord withour previous ruling, the evidence in support of Objection 6 lacks meritCERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for International Union,United Automobile, Aerospace and Agricultural Im-plement Workers of America, UAW, and that, pursu-ant to Section 9(a) of the National Labor RelationsAct, as amended, the said labor organization is theexclusive representative of all the employees in theappropriate unit found appropriate herein for thepurposes of collective bargaining in respect to rates ofpay, wages, hours of employment, or other conditionsof employment:All production and maintenance employees,including janitors, inspectors, leadmen, plantclerical employees (timekeepers, maintenanceclerk, shipping clerk, receiving clerk). engineer-ing assistants and laboratory technician; but ex-cluding all office clerical employees, the payrollclerk, guards, professional employees, nurses, de-partment managers, foremen, and other supervi-sors as defined in the Act.387